By the Court :
The demurrer assumes that the judgment set forth in the scire facias is so utterly irregular as to be absolutely void and of no effect. We can not adopt this opinion. The court that rendered it was a court of competent jurisdiction over both parties and subject. However summary their proceedings, or however irregular, the solemn judgment of a competent and authorized tribunal can not be treated as a nullity. There is an explicit and formal judgment, and, although the proceedings upon which it is predicated, may be unknown to our jurisprudence, still, as in all other judgments, they are not open for inquiry, except in regular mode of reinvestigation on writ of error or certiorari. It is seldom that the error complained of, is, in the manner of rendering the judgment itself. Generally, it is founded on some of the intermediato *287matters, for mistake in which it is supposed that the judgment stands upon an incorrect conclusion, with respect to facts or principles. There is no substantial distinction between this and other cases that we can perceive. The demurrer must be overruled and the cause remanded for hearing on the pleas.